_ Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.24 Page 1 of 13

STATE OF MICHIGAN

 

IN THE CIRCUIT COURT FOR THE COUNTY OF CHARLEVOIX

  
    

    

 

7 KEVIN EDGECOMB
Plaintiff, CASE NO.: 19-CW@5¥-2L4e NO
HON.
vs. nes —
RHI MAGNESITA, a Foreign Corporation , i |
and IPEC, INC., a Foreign Corporation, My) FEB 29 208 y
Defendants. BY
/
FELDHEIM & WILENKIN, P.C.
STUART M. FELDHEIM (P30947)
Attorneys for Plaintiff TRUE COPY
30300 Northwestern Highway, Suite 108 of a document on file
Farmington Hills, Ml 48334 in the office of the
(248) 932-3503; Fax (248) 932-1734 Charlevoix County Clerk
/

 

COMPLAINT AND JURY DEMAND

There is no civil action between these parties arising out of the same transactions or
occurrence as alleged in this complaint pending in this Court, nor has any such action
been previously filed and dismissed or transferred after having been assigned to a judge,
nor do | know of any other civil action, not between these parties, arising out of the same
transaction or occurrence as alleged in this complaint that is either pending or was
previously filed and dismissed, transferred, or otherwise disposed of after having been
assigned to a judge in this Court.

NOW COMES the Plaintiff, KEVIN EDGECOMB, by and through his attorneys,
FELDHEIM & WILENKIN, P.C., and for his Complaint against the above-named
Defendants, RHI MAGNESITA and IPEC, INC., states as follows:

COUNT!
COMMON ALLEGATIONS

1) During all relevant times, Plaintiff Kevin Edgecomb, D.O.B. 11-04-1966,

was, and continues to be, a resident of Corona, California. Plaintiff states that at all

relevant times, he was an employee of JT Thorpe Corporation, which company had
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.25 Page 2 of 13

. t

been hired as a subcontractor by defendant RHI Magnesita to assist in the construction

 

of a new cement vessel/kiln at the St. Marys Cement Plant in Charlevoix, Michigan.
Plaintiff states that JT Thorpe was responsible for installing a thermal mud lining onto
the interior surface of the vessel/kiln under construction.

2) During all relevant times, Defendant RHI Magnesita, was, and continues
to be, a foreign corporation, engaged in the world-wide refractories/cement plant
construction business. Upon information and belief, RHI Magnesita has a principle
[ business location at 425 South Salem Church Road, York, Pennsylvania 17408. During
: all relevant times, Defendant Magnesita was a prime general contractor hired and

contracted by St. Marys Cement U.S., LLC in 2017 or 2018 to oversee the building of a
new cement vessel/kiln at the St. Marys Cement Plant located in Charlevoix, Michigan.
3) During all relevant times, Defendant IPEC, Inc. (‘IPEC”), was a
corporation licensed to do business in Michigan, corporate identification number
801997385, and has its registered office address and registered agent, The Corporation
Company at 40600 Ann Arbor Road East, Suite 201, Plymouth, MI 48170. During ail
relevant times, Defendant IPEC was under a subcontract with co-defendant RHI
. Magnesita pursuant to which IPEC agreed to erect and maintain essential construction
scaffolding in the interior of the vessel/kiln which scaffolding was intended for use by
various construction crews from different trades, including your Plaintiff herein, in the
performance of their work activities on the St. Marys vessel/kiln construction site.
4) Plaintiff states that both IPEC and RHI Magnesita were legally obligated to
assure that the erection, maintenance, inspection and certification of the IPEC

scaffolding would be accomplished in conformance with all applicable Federal and State
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.26 Page 3 of 13

safety rules and regulations promulgated by either MSHA and/or OSHA/MIOSHA
pursuant to an interagency agreement between MSHA, the U.S. Department of Labor
and OSHA originating in March of 1979. Plaintiff states that defendants, at all relevant
times, also owed a concurrent duty of care to Mr. Edgecomb consistent with applicable
Michigan common law regarding construction site activities.

5) The amount in controversy exceeds Twenty-Five Thousand ($25,000.00)
Dollars, exclusive of costs, interest and attorney's fees, and is otherwise within the
jurisdiction of this Court.

COUNT II
ACTIVE NEGLIGENCE OF RHI MAGNESITA AND IPEC, INC.

6) Plaintiff incorporates by reference paragraphs 1-5 as though fully set forth
herein.

7) On April 16, 2018, Mr. Edgecomb reported to work at the St. Marys
Cement Plant construction site where he functioned as a supervisor for JT Thorpe over
JT Thorpe employees. Plaintiff had been put in charge of an “inlet” crew of
approximately nine (9) JT Thorpe employees whose specific function was to help in the

formation and installation of the thermal interior lining of the vessel/kiln in the inlet area.

Plaintiff avers that the formation of the interior lining is accomplished by securement of a
whaler form to the interior wall of the kiln after which a “mud” substance is blown
through a hose to adhere to the interior wall of the kiln.

8) Upon arriving at the work site on April 16, 2018, Mr. Edgecomb discovered
that Defendant IPEC had raised the scaffold on which JT Thorpe workers had been

working the previous day, to a higher level, but had failed to raise and install the yo-yo
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.27 Page 4 of13

anchor point that was required to be raised and installed at the highest functioning level
of the scaffold, also known as the “dance floor” in the construction trade.

9) Plaintiff states that after recognizing that the yo-yo anchor point had not
been raised and installed as required, he complained to an IPEC supervisor about the
absence of the required safety device. While Plaintiff does not know the name of the
individual he complained to, he states that that individual was wearing a hard hat with
the name “Grasshopper” on the helmet. Plaintiff further avers that after lodging his
complaint with “Grasshopper” that “Grasshopper” informed Mr. Edgecomb that IPEC’s
work crew had been compromised due to a raid by a federal ICE task force wherein a
significant number of IPEC’s work crew had been arrested for purpose of deportation
due to their illegal status in the country. Plaintiff further states that “Grasshopper”
assured Plaintiff that “we will get to it when we can, but we are understaffed.”

10) On April 17, 2018, Mr. Edgecomb reported for work at the construction site
in the early morning and observed that IPEC had not yet raised and installed the yo-yo
anchor point to the height of the dance floor. Mr. Edgecomb again complained to
“Grasshopper” who again assured Mr. Edgecomb that IPEC would raise and install the
yo-yo anchor point as soon as possible.

11) Plaintiff avers that in the early afternoon of April 17, 2018, Plaintiff and his
crew were forming walls on the interior surface of the kiln, which included formation of a
complete band around the square of the structure with whalers and bolted screws. This
work activity included coordination between Plaintiff and a co-employee who was
responsible for pumping “mud” through a hose onto the interior surface of the structure.

At approximately 2:00 p.m., while working on the dance floor, Mr. Edgecomb noticed
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.28 Page 5 of 13

that one of the whalers was bowing out in a location beneath the “dance floor.” Mr.

 

Edgecomb called a co-employee on radio to instruct that pumping be stopped so that he

could check the whaler and hardware in the area in question. At that time, Mr.

 

Edgecomb requested that one of his co-employees, Zachary Pinkerton, assist him in
going to the area below the dance floor to inspect the hardware and whaler. Plaintiff
further states that due to the absence of the required yo-yo anchor point, Plaintiff was
required to enter a work space adjacent to the dance floor to secure his pelican hook
onto the ladder from which he intended to descend down to the area where the “mud”
was bowing out. Plaintiff states that as he stepped out from the dance floor through the
guardrail gate intending to attach his pelican hook to the ladder, that a snagging of his

harness on the swing gate resulted in a misstep onto the ladder causing Plaintiff to fall

 

approximately 35 feet through the scaffold, bouncing off one lower platform before
landing on the hard surface of the inlet floor where your Plaintiff struck his head and
was rendered unconscious with bleeding from the head. Plaintiff states that he suffered
life altering injuries, enumerated hereafter, from his fall. Plaintiff states that he was
wearing his hard hat at the time of the accident.

12) | Mr. Edgecomb did not work the rest of the accident date and presented for
medical examination at the Charlevoix Hospital E.R. the next morning with complaints of
head injury, nausea and right rib pain. Mr. Edgecomb was diagnosed with “Head injury,
right rib contusion” and discharged with post-concussion instructions given his history of
head injury with loss of consciousness.

13) During all relevant times, RHI Magnesita and IPEC, shared a non-

delegable duty of care under the Michigan common law to all construction workers on

 
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.29 Page 6 of 13

the construction site, including your Plaintiff herein, to ensure that IPEC scaffolding was

safe and in compliance with all applicable federal and state laws pertaining to the

erection, maintenance, inspection and certification of the scaffolding as being safe, prior

to allowing construction work crews to access and work on the scaffolding at the

beginning of each work shift. Defendants each negligently breached their individual

duty of care owed to Mr. Edgecomb as set forth in paragraphs 14 and 15, respectively:
14) RHI MAGNESITA (General Contractor).

a. As general contractor on the job site, RHI Magnesita had overail
responsibility to maintain safety on the job site. This responsibility
included overall scheduling, assuring adequate manning of
subcontractor work crews and overall coordination of work activities
on the project. In this regard, RH! Magnesita was negligent in the
following regards, not by way of limitation:

i. RHI Magnesita failed to ensure, at the outset of the
construction project, that all IPEC crew members were
legally present in the United States and legally authorized to
be working on the St. Marys Cement Plant construction site.

ii. RHI Magnesita had actual knowledge that IPEC’s work force
had been depleted by the ICE raid resulting in a lack of
adequate manpower at IPEC to perform its job
responsibilities safely and effectively. It was RHI
Magnesita’s duty to ensure that IPEC’s depleted work force

would not compromise the safety of the construction site nor
 

Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.30 Page 7 of 13

the safety of the scaffolding that IPEC was installing,
maintaining, inspecting and certifying. RHI Magnesita
breached its duty of care in this regard.

iii. RHI Magnesita failed to exercise adequate oversight and/or
interaction with IPEC to ensure proper inspection and
remediation of the subject scaffold on April 16 and April
17‘, the accident date: RHI Magnesita should have ordered
IPEC to install the missing yo-yo ancho point that JT Thorpe
personnel had complained about on April 16 immediately
upon learning about the absence of the required safety
device. Upon information and belief, RHI Magnesita was
informed of the missing safety device on April 16, 2018.

iv. RHI Magnesita failed to make a timely and adequate
response/remediation to Mr. Edgecomb’s complaint
regarding the missing yo-yo anchor point when RHI
Magnesita knew or should have known about that complaint.

Vv. RHI Magnesita failed to provide adequate coordination,
control and oversight of the project, so that various
subcontractor crews would not conflict with each other
and/or put construction workers at risk. In this regard, RHI
Magnesita breached its duty of care owed to all construction
workers, whose job responsibilities would require them to

use the scaffolding in question, including your Plaintiff
 

Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.31 Page 8 of 13

herein. RHI Magnesita, in exercise of its supervisory
authority over the work project, should have consulted with
appropriate representatives of IPEC following the ICE raid in
order to discuss the difficulties IPEC was experiencing due
to its short-handed crew. In this regard, RHI Magnesita
should have made arrangements to assist IPEC in
supplementing its work force or otherwise taken appropriate
remedial measures to assure the safety of the construction
_ site and it's scaffolding. Upon information and belief, the
missing yo-yo anchor point could have been installed in less
than 30 minutes once RHI Magnesita and/or IPEC gave
order that the yo-yo anchor point be raised and installed at
the dance floor level.
b. The subject scaffold was in a dangerous condition on April 16 and
April 17, 2018 due to the lack of the required yo-yo anchor point at
a critical access location. This lack of anchor point created a
distance that Mr. Edgecomb had to travel, where he was not
provided an essential anchor point by which to tie off to while
moving between the dance floor and the ladder.
Cc. The scaffold and swing gate were built in such configuration as to
create a snag point.
15)  IPEC (Sub Contractor). a

a. IPEC failed to:
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.32 Page 9 of 13

i. IPEC failed to ensure at the outset of the construction
project, that all IPEC crew members were legally present in
the United States and legally authorized to be working on the
St. Marys Cement Plant construction site. This action was
essential to assure the ongoing integrity of IPEC’s work crew
so that work activities could continue in a timely and safe
manner.

il. IPEC failed to properly and adequately staff, train and
supervise it's work crew on the St. Marys Cement Plant
construction project to assure that the scaffold would be
properly erected, maintained, inspected and certified.

il, If IPEC did not immediately disclose to RHI Magnesita the
fact that its work crew had been depleted due to the ICE
raid, it was negligent in that regard.

iv. IPEC failed to adequately train its “competent person” on the
requirements for daily inspection and certification of the
scaffold. |

V. IPEC failed to install a required yo-yo anchor point at the
dance floor level when it raised the scaffold prior to certifying
the scaffold as safety compliant on both April 16 and April
17, 2018. The scaffold should not have been certified as
safety compliant on either date unless and until the yo-yo

anchor point was installed.
 

 

Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.33 Page 10 of 13

vi. IPEC installed the guardrail and swing gate on the dance
floor in such configuration as to create a snagging hazard.

Vii. IPEC failed to provide a _ timely and adequate
response/remediation to Mr. Edgecomb’s complaints
regarding the missing yo-yo anchor point on both April 16!
and April 17, 2018.

b. IPEC’s conduct constituted a breach in the duty of care under
MSHA and/or OSHA/MIOSHA based on the following failures, not
by way of limitation:

i, Failure to maintain the scaffold in good condition.
it. Failure to provide necessary anchor points to facilitate
utilizing safety harnesses.
iii. Failure to provide adequate facilitation of vertical lifelines
free from potential snagging.
iv. Failure to provide safe access.

Vv. Failure to provide an adequate fall arrest and guardrail

system so as to avoid a hazard of “snagging’.

vi. Failure to provide adequate scaffold inspection for defects
and/or unsafe conditions.
vii. Failure to properly train its competent person or persons on

proper methodology and criteria for daily inspection and

certification of the scaffold as being “safety compliant’,

10
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.34 Page 11 of 13

C. IPEC breached its duty of care to your Plaintiff by the negligence of
its “competent person” who certified and tagged the scaffold as
“safety compliant” on both April 16 and April 17, 2018 when that
competent person knew, or should reasonably have known, that the
scaffold was not safety compliant as the required yo-yo anchor
point had not been raised and installed at the dance floor level
where a construction crew would be working.

16) That as a direct and proximate cause of the negligence of RHI Magnesita
and IPEC, Mr. Edgecomb has suffered the following permanent injuries, with past,
present and future damages, including but not limited to:

a. A post-concussive syndrome manifested by chronic headaches,
disequilibrium, dizziness, vision disturbance, memory loss and loss
of smell. Plaintiff avers that he has suffered several “black-out”
experiences since his accident, resulting in his falling to the ground.

b.’ | Back and chest injuries.

c. Physical pain and suffering, with impaired function of his body due

to his post-concussive syndrome and back injuries.

d. A loss of enjoyment of life and recreational activities previously
enjoyed.
e. A loss of wages and benefits. Plaintiff is a journeyman craftworker

who has worked out of the Bricklayers and Allied Craft Workers
Union, Local 4 of Los Angeles, California. His job function as a

journeyman craftworker, by definition, entails daily interaction with

11
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.35 Page 12 of 13

ladders and scaffolds which are climbed to perform essential
construction activities. Plaintiff will suffer a future loss of earning

capacity because his permanent work restrictions preclude him
from climbing on and working off of ladders and scaffolds due to his
post-concussive residual injuries.

f. Expenses for hospital and medical care, therapy, rehabilitation,
medications and transportation.

WHEREFORE, Plaintiff, Kevin Edgecomb, respectfully requests that this Court
enter judgment in his favor against Defendants RHI Magnesita and IPEC, in whatever
amount a jury deems him to be entitled, together with costs, interest, and attorneys’
fees.

Respectfully Submitted,
LAW OFFICES OF FELDHEIM & WILENKIN, P.C.

a Sb Esha

Stuart M. Feldheim (P30947)

Attorney for Plaintiffs

30300 Northwestern Highway, Suite 108
Farmington Hills, MI 48334

(248) 935-3505; Fax (248) 932-1734

Dated: February 19, 2019

TRUE COPY
of a document on file
in the office of the
Charlevoix County Clerk

12
Case 1:19-cv-00219-PLM-RSK ECF No. 5-1 filed 03/25/19 PagelD.36 Page 13 of 13

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF CHARLEVOIX

 

   

 

KEVIN EDGECOMB
Plaintiff, CASE NO.: 19- 485-2 NO
HON.
vs.
RHI MAGNESITA, a Foreign Corporation
and IPEC, INC., a Foreign Corporation,
Defendants. | ECE IVE Fr
/ PID an ann EE
FELDHEIM & WILENKIN, P.C. FEB 29 2019 |
STUART M. FELDHEIM (P30947) : od
Attorneys for Plaintiff a
30300 Northwestern Highway, Suite 108
Farmington Hills, Ml 48334 TRUE COPY
(248) 932-3503; Fax (248) 932-1734 of a document on file
/ in the office of the
Charlevoix County Clerk
JURY DEMAND

Piaintiff, KEVIN EDGECOMB, by and through his attorneys, FELDHEIM &
WILENKIN, P.C., demands a jury trial in the above-captioned cause.

Respectfully Submitted,

LAW _
. N

By:
Stuart M. Feldheim (P30947)
Attorney for Plaintiff
30300 Northwestern Highway, Suite 108
Farmington Hills, MI 48334
(248) 935-3505; Fax (248) 932-1734

  

 

 

Dated: February 19, 2019
